I concur in the disposition of the appeal in this case, but base my conclusion on the determination of only one issue, namely, the lack of causal connection between the failure of the appellant to arm the S. S. Rochester and the injuries and damages sustained by the appellee. In my opinion, it is necessary to determine only that issue. In reaching this conclusion, it may be assumed, for the sake of argument, that the S. S. Rochester was sunk by an enemy torpedo and that there is sufficient evidence in the record to justify the jury in making that finding. Also, it may be assumed that the failure and omission on the part of the appellant to have the S. S. Rochester armed was negligence. On the issue of negligence, I say parenthetically that I entertain a grave doubt. Assuming, however, that the ship was sunk by an enemy torpedo and assuming that the appellant was guilty of negligence in failing to have the ship armed, it is my opinion that there is no basis for a finding that such failure to arm the S. S. Rochester was a proximate cause of the injuries and damages suffered by the appellee. Can it reasonably be deduced from the facts and circumstances, as revealed in this record, that had the S. S. Rochester been armed, the unfortunate event causing the injuries to the appellee would not have occurred? There is no evidence in the record supporting such a conclusion, and the jury must necessarily have based its finding on a presumption, or a chain of presumptions, that the presence of deck guns and a gun crew on the ship would have prevented an enemy submarine from firing the torpedo at the S. S. Rochester. I am unable to find any basis, either in the record or in any reasonable presumption, for such a conclusion. For the reason stated, I concur in the disposition that is being made of this appeal *Page 461